         Case 1:19-cv-05244-AKH Document 24 Filed 08/13/19 Page 1 of 1
          Case 1:19-cv-05244-AKH Document 23-3 Filed 08/12/19 Page 1 of 1



                                                                                 USDCSDNY
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK                        DOCUMENT
                                                                                ELECTRONICA LLY FJLFJ
                                                                                DOC#:
 U.S. SECURITIES AND EXCHANGE                                                        ----
 COMMISSION,                                                                    DATEFILED:
                                                                                                 -t,:,l'-j-l--L-f-1--+-


                                           Plaintiff,            Case No. 1:19-cv-05244

 v.
                                                                ORDER FOR ADMISSION
 KIK INTERACTIVE INC.,                                          PRO HACVICE

                                           Defendant.



        The motion of Laura K. D' Allaird for admission to practice pro hac vice in the above-

captioned action is granted. Applicant has declared that she is a member in good standing of the

bars of the State of New York and Washington, DC, and that her contact information is as follows:

                               Laura K. D'Allaird
                               U.S. Securities and Exchange Commission
                               100 F Street, N.E.
                               Washington, DC 20549
                               202.551.5475
                               DallairdL@SEC.go v

        Applicant having requested admission pro hac vice to appear for all purposes as counsel for

plaintiff United States Securities and Exchange Commission in the above-captioned action;

        IT IS HEREBY ORDERED THAT Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.

       SO ORDERED.

DATED:         __,,H___
                     ----",s'-----_,,2019
               New York, New York

                                                        UNITED STATES DISTRICT JUDGE
